                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     NO. 7:08-CR-139-FL-1


    UNITED STATES OF AMERICA
                                                            MOTION TO WITHDRAW AS
       v.                                                     COUNSEL OF RECORD

    LORENZO JAIMES-CRUZ


       COMES NOW the Office of the Federal Public Defender and hereby respectfully moves

this Court for an Order allowing said attorney to withdraw as counsel of record for Lorenzo Jaimes-

Cruz. Undersigned counsel was appointed as counsel of record on a limited basis pursuant to

Standing Order 19-SO-3. After a thorough review of Mr. Jaimes-Cruz’s case file for First Step

Act issues, including contemporaneous notice to the defendant of undersigned’s analysis and

conclusions, the undersigned does not intend to present any motions before the Court.

       WHEREFORE, the Office of the Federal Public Defender respectfully moves this Court

for an Order allowing said attorney to withdraw as counsel of record for Lorenzo Jaimes-Cruz.

       Respectfully requested this 6th day of November, 2019.

                                                     G. ALAN DUBOIS
                                                     Federal Public Defender

                                                     /s/ Laura S. Wasco
                                                     LAURA S. WASCO
                                                     Attorney for Defendant
                                                     Office of the Federal Public Defender
                                                     150 Fayetteville Street, Suite 450
                                                     Raleigh, North Carolina 27601
                                                     Telephone: 919-856-4236
                                                     Fax: 919-856-4477
                                                     E-mail: Laura_Wasco@fd.org
                                                     N.C. State Bar No. 34885
                                                     LR 57.1 Counsel
                                                     Appointed

            Case 7:08-cr-00139-FL Document 470 Filed 11/06/19 Page 1 of 2
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601
USANCE-FIRSTSTEPACT2018@USDOJ.GOV

by electronically filing the foregoing with the Clerk of Court on November 5, 2019, using the
CM/ECF system which will send notification of such filing to the above and/or by email; and

LORENZO JAIMES-CRUZ
REG #70426-056
FCI ALLENWOOD LOW
FEDERAL CORRECTIONAL INSTITUION
P.O. BOX 1000
WHITE DEER, PA 17887

by depositing a copy of the foregoing in the U.S. mail.

       This the 6th day of November, 2019.

                                                    /s/ Laura S. Wasco
                                                    LAURA S. WASCO
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Laura_Wasco@fd.org
                                                    N.C. State Bar No. 34885
                                                    LR 57.1 Counsel
                                                    Appointed




                                                2

          Case 7:08-cr-00139-FL Document 470 Filed 11/06/19 Page 2 of 2
